Opinion by
Mb. Justice Mitchell,
When the ordinance of March 30,1888, was passed it had apparently all the Requisites of validity, passage in due form, by the regularly elected councils of a city of the fifth class under the Act of May 24, 1887, P. L. 204. All of these elements existed defacto, and were supposed to exist de jure. Under this supposition the city organization had been made, officers elected, their compensation fixed, and the general business of a city put in operation. .When the Act of 1887 was declared to be unconstitutional, in Ayars’ Appeal, 122 Pa. 266, the result was intolerable confusion. Public measures which had been undertaken, and rights which had been acquired in the utmost good faith were set aside and ended on the instant. This condition of affairs existed all over the state, and called imperatively for relief. The Legislature met the crisis promptly and effectually by the Act of May 13, 1889, P. L. 196, by which the existing councils were declared to be and to have been legally constituted councils, and their ordinances were validated and declared to be in full force. The intent of this Act is perfectly clear. It was to make all the de facto municipal bodies de jure, and to render all their acts, done in their de facto capacity, valid and effective in law. It was a universal statute, making no exceptions, as there was no room for any. No foresight, legislative or other, could have discriminated among the vast mass of ordinances in all the cities similarly situated, which would be required to bring order out of this chaos. The Legislature did not attempt it. It validated them all.
We have then an ordinance applicable to an existing office, both supposed to be legal and operative. Both fail together by the failure of the foundation on which they rested alike. The Legislature at once restores the ordinance and says it shall be “ valid and in full force,” and immediately after restores the office and makes it also de jure. When the office was thus reinstated it found an ordinance applicable to it, already existing. The order of dates of the two statutes is entirely *212immaterial. They are parts of the same legislative effort, to repair the mischief which the invalidity of the previous Act had brought about, and to ratify everything that had been done under it, as broadly and as conclusively as if it had been legally authorized in the first instance.
Even if there were a doubt on this point, the same result would be reached by the force of article 19, sec. 2, of the Act of 'May 23, 1889. The 'same statute whlbh restores the office, also makes valid all the ordinances theretofore legally passed and declares that they shall be in full force until repealed or altered. The office and the ordinance were parts of the old system, and it was intended to restore them together as alike parts of the new.
When therefore the plaintiff was elected in .1890 the ordinance of 1888 was an existing and valid ordinance within not only the manifest intent but also the plain words of the Act of May 13, 1889. It fixed the appellant’s compensation, and this could not be changed during his term. Act of May 23, 1889, art. v, § 13, P. L. 289.
The authority of the Legislature to ratify whatever it might have authorized is beyond question: Donley v. City of Pittsburgh, 29 W. N. 362, and cases there cited.
Judgment reversed and venire de novo awarded.